P iER Curiam. Appellant Obdulio Martinez Escandon, by and through his attornev. Charles E. Ellis, has oetitioned this court for a writ of certiorari to complete the record for his appeal. Appellant was convicted of first-degree murder in Mississippi County and was sentenced to forty years’ imprisonment. On May 4, 2001, Appellant timely filed a notice of appeal and requested a copy of the transcript from the court reporter. A subsequent extension of time to prepare the transcript was granted by the trial court on July 10, 2001. To date, the transcript has not been completed. Appellant now seeks a writ of certiorari directing the court reporter to immediately produce the transcript.  The court reporter who transcribed the proceedings in this case is Nila Keels. This court has already addressed, in two previous opinions, the fact that Ms. Keels is not a certified or licensed court reporter in this state. See George v. State, 346 Ark. 22, 53 S.W.3d 526 (2001) (per curiam); Mitchell v. State, 345 Ark. 359, 45 S.W.3d 846 (2001) (per curiam). Because this is a criminal case, however, we grant the writ. We direct the Honorable Judge Victor Hill, of the Mississippi County Circuit Court, Chickasawba District, to supervise Ms. Keels’s completion of the record and to take whatever action necessary to secure a prompt certification of a complete record for appeal.  We further direct the Supreme Court Clerk to accept the transcript in this case, despite the fact that Ms. Keels is not a licensed or certified court reporter, provided that the attorneys of record in this case certify to our clerk, by affidavit, that the transcript is a true, accurate, and complete record of the proceedings. Petition granted. IMBER., J., not participating.